FILED
                             NOT FOR PUBLICATION
                                                                               MAR 03 2017
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                           No.   15-10479

              Plaintiff-Appellee,                   D.C. No.
                                                    1:13-cr-01036-SOM-1
 v.

MALIA ARCIERO,                                      MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, District Judge, Presiding

                            Submitted February 24, 2017**
                                 Honolulu, Hawaii

Before:      KOZINSKI, HAWKINS and BEA, Circuit Judges.

      1. A court may consider prejudice to the government when determining

whether to sever a joint trial. Fed. R. Crim. P. 14(a) (“If the joinder of . . .

defendants . . . appears to prejudice a defendant or the government, the court may .

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                    page 2
. . sever the defendants’ trials . . . .”). The court did not abuse its discretion in

severing the trials so that defendants’ mutually inculpatory statements could be

admitted while avoiding a Confrontation Clause problem. See Bruton v. United

States, 391 U.S. 123, 126 (1968).


       2. The special conditions of Arciero’s supervised release are not plainly

erroneous. See Fed. R. Crim. P. 52(b). When imposing the sentence, the court

properly considered Arciero’s mental health history and drug and alcohol abuse.

See United States v. Sales, 476 F.3d 732, 735–36 (9th Cir. 2007). Special

condition number 2 is mandatory; it delegates to the probation office’s discretion

only the details of mental health treatment. We have approved this practice. See

United States v. Stephens, 424 F.3d 876, 880–84 (9th Cir. 2005). Special

condition number 4 is neither vague nor overbroad, and it is reasonably related to

rehabilitative goals. See United States v. Goddard, 537 F.3d 1087, 1089 (9th Cir.

2008) (citing 18 U.S.C. §§ 3583(d), 3553(a)).


       AFFIRMED.